Name: Commission Implementing Decision (EU) 2015/1356 of 4 August 2015 amending Decision 2007/453/EC as regards the BSE status of Cyprus, the Czech Republic, France, Liechtenstein and Switzerland (notified under document C(2015) 5379) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: Europe;  cooperation policy;  health;  agricultural activity
 Date Published: 2015-08-06

 6.8.2015 EN Official Journal of the European Union L 209/5 COMMISSION IMPLEMENTING DECISION (EU) 2015/1356 of 4 August 2015 amending Decision 2007/453/EC as regards the BSE status of Cyprus, the Czech Republic, France, Liechtenstein and Switzerland (notified under document C(2015) 5379) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular the third subparagraph of Article 5(2) thereof, Whereas: (1) Regulation (EC) No 999/2001 provides that Member States, third countries or regions thereof (countries or regions) are to be classified according to their bovine spongiform encephalopathy (BSE) status into one of three categories: negligible BSE risk, controlled BSE risk and undetermined BSE risk. (2) The Annex to Commission Decision 2007/453/EC (2) lists countries or regions according to their BSE status. (3) The World Organisation for Animal Health (OIE) plays a leading role in the categorisation of countries or regions according to their BSE risk. The list in the Annex to Decision 2007/453/EC takes account of Resolution No 18  Recognition of the Bovine Spongiform Encephalopathy Risk Status of Member Countries  adopted by the OIE in May 2014 (3). (4) In May 2015, the OIE adopted Resolution No 21  Recognition of the Bovine Spongiform Encephalopathy Risk Status of Member Countries (4). In addition to the Member States and European Free Trade Association countries already listed in the Annex to Decision 2007/453/EC, that Resolution recognised Cyprus, the Czech Republic, France, Liechtenstein and Switzerland as having a negligible BSE risk. (5) The list of countries in the Annex to Decision 2007/453/EC should therefore be amended to be brought in line with the Resolution No 21 adopted by the OIE in May 2015. (6) Decision 2007/453/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/453/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 August 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. (2) Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (OJ L 172, 30.6.2007, p. 84). (3) http://www.oie.int/fileadmin/Home/eng/Animal_Health_in_the_World/docs/pdf/2014_A_RESO-18_BSE.pdf (4) http://www.oie.int/fileadmin/Home/eng/Animal_Health_in_the_World/docs/pdf/2015_A_RESO_R21_BSE.pdf ANNEX ANNEX LIST OF COUNTRIES OR REGIONS A. Countries or regions with a negligible BSE risk Member States  Belgium  Bulgaria  Czech Republic  Denmark  Estonia  France  Croatia  Italy  Cyprus  Latvia  Luxembourg  Hungary  Malta  Netherlands  Austria  Portugal  Slovenia  Slovakia  Finland  Sweden European Free Trade Association countries  Iceland  Liechtenstein  Norway  Switzerland Third countries  Argentina  Australia  Brazil  Chile  Colombia  India  Israel  Japan  New Zealand  Panama  Paraguay  Peru  Singapore  United States  Uruguay B. Countries or regions with a controlled BSE risk Member States  Germany  Ireland  Greece  Spain  Lithuania  Poland  Romania  United Kingdom Third countries  Canada  Costa Rica  Mexico  Nicaragua  South Korea  Taiwan C. Countries or regions with an undetermined BSE risk  Countries or regions not listed in point A or B.